DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	In light of the amendment filed 2/8/22, the rejection of claims 1-16 and 49-52 under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-11, 16, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (WO 2015/113408, published 8/6/2015; *please note: for citations, Examiner will rely upon US 2016/0363869 as an English translation for WO 2015/113408) in view of Huibers et al. (US 2005/0157376).

	Regarding claim 1, Hou discloses an apparatus for producing a high-resolution image comprising: a display unit configured for performing a plurality of exposures on a surface, each of the exposures including projecting an image comprising one or more beams of radiation on the surface (abstract, figs. 1-3, fig. 12, ¶ 2-3, ¶ 37-51, see also ¶ 65-67),
	the display unit including a digital micromirror device that includes a plurality of pixels (figs. 1-3, ¶ 40);
	at least one refractive element comprising a transparent material positioned between the display unit and the surface, wherein the at least one refractive element is configured to transmit the one or more beams of radiation as one or more emergent beams of radiation (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211),
	and wherein the at least one refractive element is tiltable to shift a position of the image of each of the exposures relative to the surface such that the exposures collectively completely image a target region (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211 tilts around a rotation axis x and/or y).
	Hou fails to disclose a plurality of pixels each having only a region thereon that is reflective, a size of the region being smaller than a size of the pixel.
	Huibers teaches a plurality of pixels each having only a region thereon that is reflective, a size of the region being smaller than a size of the pixel (figs. 16A-F, ¶ 93-97, e.g., light absorbing layer disposed along sides of mirror plate).


	Regarding claim 3, Hou discloses wherein the plurality of pixels are spaced apart from one another by a distance that is greater than a width of the pixels (figs. 1-3, ¶ 37-51).

	Regarding claim 8, Hou discloses projection optics configured to focus the emergent beams of radiation from the at least one refractive element to adjust a size of the image on the surface (figs. 1-3, fig. 12, ¶ 2-3, ¶ 37-51, see also ¶ 65-67).

	Regarding claim 9, this claim is rejected under the same rationale as claim 1.

	Regarding claim 10, Hou discloses wherein the projecting the image comprises positioning one or more pixels of the digital micromirror device in an "on" state (figs. 1-3, ¶ 40-44).

	Regarding claim 11, Hou discloses wherein varying the rotational position of the at least one refractive element comprises rotating the at least one refractive element to 

	Regarding claim 16, this claim is rejected under the same rationale as claim 8.

	Regarding claim 49, Hou discloses wherein the at least one refractive element is configured to transmit the plurality of pixels towards the surface as an array of small pixels that are spaced apart by a distance that is larger than a width of the small pixels (figs. 1-3, fig. 12, ¶ 37-51, see also ¶ 65-67);
	and wherein the at least one refractive element is rotatable to adjust a position of the array of small pixels to collectively produce the image on the surface (figs. 1-3, fig. 12, ¶ 37-51, see also ¶ 65-67, deflectable lens 211 tilts around a rotation axis x and/or y).

	Regarding claim 50, this claim is rejected under the same rationale as claim 49.

	Regarding claim 51, Hou discloses wherein projecting an image from the display unit comprises: determining a desired position of the image relative to the surface (figs. 1-3, figs. 10-12, ¶ 37-51, see also ¶ 59-67, multiple exposures utilized to fully fill the surface with light spots);
	applying an inversion function to the desired position of the image to generate a modified image based on a predetermined pixel shift effect of the at least one refractive 
	and projecting the modified image from the display unit (figs. 10-12, ¶ 59-67, multiple exposures utilized to fully fill the surface with light spots).

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Huibers as applied to claims 1 and 9 above, and further in view of Tateiwa (US 2009/0073525).

	Regarding claim 4, Hou discloses wherein the at least one refractive element comprises: a first refractive pixel shifter that is pivotable about a first rotation axis; and that is pivotable about a second rotation axis that is different than the first rotation axis (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211 tilts around a rotation axis x and/or y).
	Hou in view of Huibers fails to explicitly disclose a second refractive pixel shifter.
	Tateiwa teaches a second refractive pixel shifter (fig. 8, ¶ 52-55, plurality of refraction means configured to be moved along directions perpendicular to each other).
	Hou in view of Huibers and Tateiwa are both directed to projection display devices with refractive means.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Hou in view of Huibers with the plural refraction means of Tateiwa since such a modification provides that the refraction means can be variously configured (Tateiwa, ¶ 55) such that a plurality of refraction means are configured to be moved along directions perpendicular to each other (Tateiwa, ¶ 54).

	Regarding claim 5, Hou discloses wherein the second rotation axis is substantially perpendicular to the first rotation axis (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211 tilts around a rotation axis x and/or y).

	Regarding claim 12, this claim is rejected under the same rationale as claim 4.

	Regarding claim 13, this claim is rejected under the same rationale as claim 5.

Claims 7, 15, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Huibers as applied to claims 1 and 9 above, and further in view of Chen et al. (US 2018/0194064).

	Regarding claim 7, Hou in view of Huibers fails to explicitly disclose collimation optics positioned between the display unit and the at least one refractive element, wherein the collimation optics are configured for collimating the beams of radiation.
	Chen teaches collimation optics positioned between the display unit and the at least one refractive element, wherein the collimation optics are configured for collimating the beams of radiation (figs. 2-3, ¶ 28-32).
	Hou in view of Huibers and Chen are both directed to projection displays for additive manufacturing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Hou in view of Huibers with the collimation optics of Chen since such a modification 

	Regarding claim 15, this claim is rejected under the same rationale as claim 7.

	Regarding claim 52, this claim is rejected under the same rationale as claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626